In a negligence action to recover damages for personal injury, plaintiff appeals, as limited by his brief, from so much of an order of the Supreme Court, Queens County, entered August 13, 1965 upon'reconsideration, as adhered to the court’s original decision denying his application for a general preference in trial. Order, insofar as appealed from, reversed, without costs; plaintiff’s application for a preference in trial granted; and action remitted to the Trial Term for the purpose of placing it in the appropriate position on the Trial Calendar. In view of the extent of the claimed injuries and special damages sustained by plaintiff and of the medical information establishing a permanent partial disability in the use of his left leg, it is our opinion that the jurisdictional monetary limitation of the Civil Court of the City of New York may preclude adequate recovery by plaintiff in that court. Therefore, it was an improvident exercise of discretion to deny his preference application.
Christ, Rabin and Benjamin, JJ., concur; Beldoek, P. J., and Hill, J., dissent and vote to affirm the order.